       Case 1:19-cr-00230-ECM-SRW Document 176 Filed 11/23/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA                               )
                                                       )
         v.                                            ) CRIM. CASE NO. 1:19-cr-230-ECM
                                                       )               (WO)
JAREECE EDWARD BLACKMON                                )

                          MEMORANDUM OPINION and ORDER

         Now pending before the Court is the Defendant’s motion for a Daubert hearing

(doc. 162) filed on October 30, 2020. The Defendant challenges the government’s failure

to provide sufficient “detail of its expert testimony under Federal Rule of Criminal

Procedure 16(a)(1)(G).” (Doc. 162 at 2). The Defendant also asserts that “the Government

has not established that its proposed expert testimony meets the structures of Federal Rule

of Evidence 702 or Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1989).”

(Id.). The government filed a response (doc. 165), and the Defendant filed a reply to the

government’s response. (Doc. 168). After a careful review of the parties’ briefs, the

evidence submitted in support of and in opposition of the motion, and the applicable law,

the Court concludes that the Defendant’s motion for a Daubert hearing is due to be

DENIED.

         The admissibility of expert opinions is governed by Fed. R. Evid. 702,1 Daubert v.

Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), and Daubert’s progeny. The Court serves



1
    Rule 702 provides:

         A witness who is qualified as an expert by knowledge, skill, experience, training, or
         education may testify in the form of an opinion or otherwise if:
     Case 1:19-cr-00230-ECM-SRW Document 176 Filed 11/23/20 Page 2 of 6




as a “gatekeeper” by determining “whether the testimony has ‘a reliable basis in knowledge

and experience of [the relevant] discipline that any and all scientific testimony or evidence

admitted is not only relevant but reliable.’” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S.

137, 149 (1999) (quoting Daubert, 509 U.S. at 592). The Court must consider three factors

in determining the admissibility of expert testimony:

              (1) the expert is qualified to testify competently regarding the
              matters he intends to address; (2) the methodology by which
              the expert reaches his conclusions is sufficiently reliable as
              determined by the sort of inquiry mandated in Daubert; and (3)
              the testimony assists the trier of fact, through the application of
              scientific, technical, or specialized expertise, to understand the
              evidence or to determine a fact in issue.

United States v. Gayden, 977 F.3d 1146, 1153 (11th Cir. Oct. 9, 2020). See also Corwin

v. Walt Disney Co., 475 F.3d 1239, 1250 (11th Cir. 2007); Cook ex rel. Estate of Tessier v.

Sheriff of Monroe Cty, Fl., 402 F.3d 1092, 1107 (11th Cir. 2005).

       Although Blackmon requests a Daubert hearing, he offers no cogent reason why the

Court should hold such a hearing. His motion, combined with his reply to the government’s

response, consists of four pages of generality: Blackmon refers to Federal Rule of Evidence

104(a); his motion and reply contain no specificity, discuss no facts, and formulate no legal




              (a) the expert’s scientific, technical, or other specialized knowledge will
              help the trier of fact to understand the evidence or to determine a fact in
              issue;
              (b) the testimony is based on sufficient facts or data;
              (c) the testimony is the product of reliable principles and methods; and
              (d) the expert has reliably applied the principles and methods to the facts
              of the case.




                                                  2
      Case 1:19-cr-00230-ECM-SRW Document 176 Filed 11/23/20 Page 3 of 6




analysis.2 Blackmon attaches multiple pages of exhibits to his motion and reply, but he

does not explain to the Court why these exhibits support his motion for a Daubert hearing

or the exclusion of the expert’s testimony. The law in the Eleventh Circuit is clear that

Daubert hearings are not required, and the Court is under no obligation to hold one. Cook,

402 F.3d at 113; Corwin, 475 F.3d at 1252, n.10. See also, United States v. Rodriguez, 591

F. App’x 897, 898 (11th Cir. 2015) (“[I]t is clear that a district court need not conduct a

Daubert hearing where one would be unnecessary.”).3

        In his motion for a Daubert hearing, Blackmon also “objects to the admission of

records to historical cell site information and to its expected testimony”4 (doc. 162 at 2)

which the Court construes as a motion in limine to exclude the government’s expert

witness. Blackmon does not provide the Court with the basis upon which he is challenging

the evidence and expert testimony. He cites the Court to no legal grounds for excluding

the evidence and offers no legal authority or analysis in support of his motion. Instead, in

his motion, he refers the Court to transcripts from a 2015 state court proceeding in

California and states the testimony “reflects the grounds for this motion.” (Doc. 162 at 2).

While the Court has reviewed the documents submitted by the Defendant, it is not the


2
 Blackmon cites the Court to a 1987 case for a general proposition regarding the burden of proof for the
admissibility of evidence. (Doc. 168 at 2).
3
  While the Court recognizes that United States v. Rodriguez is an unpublished opinion, the Court finds the
reasoning of Rodriguez persuasive.
4
  In his motion, Blackmon initially asserted that in contravention of Federal Rule of Criminal Procedure
16(a)(1)(G), the government had failed to provide sufficient detail of its proposed expert’s testimony.
However, after the government filed its response describing the expert’s credentials and expected
testimony, in his reply, Blackmon presents no argument regarding the sufficiency of the written summary.
Consequently, the Court concludes that the Defendant has abandoned this argument, and to the extent that
his motion is based on Fed. R. Crim. P. 16(a)(1)(G), it is due to be denied.




                                                    3
        Case 1:19-cr-00230-ECM-SRW Document 176 Filed 11/23/20 Page 4 of 6




Court’s responsibility to analyze 116 pages of testimony to attempt to ascertain the basis

of the Defendant’s motion. Blackmon makes no argument that the government’s expert is

not qualified, or that the methodology utilized by the expert is unreliable. The Court is

compelled to observe that in “presenting arguments to busy trial courts, subtlety is no

virtue,” United States v. Reyes Vasquez, 905 F.2d 1497, 1499 (11th Cir. 1990).

         In its response, the government identifies Federal Bureau of Investigation Special

Agent James “Jay” Berni (“Berni”) as its expert witness in the area of cellular telephone

communications and historical cell site analysis. (Doc. 165 at 1–2). The government

provides Berni’s credentials, (id. at Ex. 1), and describes his proposed testimony.

                       Before testifying about the records and cell phone
               locations relevant to this case, Agent Berni will provide an
               overview of the functioning of cellular communication
               networks and explain the fundamentals of historical cell site
               analysis. He will then testify that he has reviewed records
               relating to several phone numbers, as relevant to this case,
               including a number used by the defendant.
                       Agent Berni will then explain the extent to which the
               defendant’s phone and/or the other relevant numbers were
               serviced by the towers in the general geographic area of the
               murder charged in the indictment. Based on the business
               records of the cellular providers, he will testify—where
               possible—which sections (“sectors”) of the towers were used
               to service the defendant’s phone, further narrowing the general
               geographic location of the phones at the times calls were made
               during the murder. Agent Berni will not testify that any phones
               were in a precise location during the calls in question. He will
               testify to the general location of the phone relative to the cell
               towers near the sites of the murder and the times the phone was
               used to make calls that transmitted through those towers.

(Id.)

         As noted, Blackmon does not challenge Berni’s qualifications. In fact, “Agent Berni




                                              4
     Case 1:19-cr-00230-ECM-SRW Document 176 Filed 11/23/20 Page 5 of 6




has testified as an expert in historical cell site analysis in both federal and state courts in

Minnesota and Alabama, as well as in the Eastern District of Virginia.” United States v.

Frazier, 442 F. Supp. 3d 1012, 1022 (M.D. Tenn., March 2, 2020). Thus, at this juncture,

the Court concludes that the Defendant has offered no reason to exclude Berni’s testimony

based on his qualifications. Of course, at trial the government would be required to lay the

proper foundation to qualify Berni as an expert on historical cell-site analysis.

       Turning to the second prong of the Daubert analysis, Blackmon makes no argument

and points the Court to no facts challenging the methodology or reliability of cell-site

analysis. “District courts that have been called upon to decide whether to admit historical

cell-site analysis have almost universally done so.” United States v. Hill, 818 F.3d 289,

297 (7th Cir. 2016). Of concern perhaps would be the possibility of overbroad testimony.

For example, in Hill, the court was worried that a “jury might overestimate the quality of

the information provided by [historical cell-site] analysis.” Id. at 299. To combat this

possibility, the court “caution[ed] the government not to present cell-site evidence without

clearly indicating the level of precision—or imprecision—with which that particular

evidence pinpoints a person’s location at a given time.” Id. In the case at bar, the

government represents that Berni will testify to the general geographic area of towers that

serviced the Defendant’s cell phone during the time of the murder charged in the

indictment. According to the government,

              Agent Berni will not testify that any phones were in a precise
              location during the calls in question. He will testify to the
              general location of the phone relative to the cell towers near
              the sites of the murder and the times the phone was used to
              make calls that transmitted through those towers.



                                              5
     Case 1:19-cr-00230-ECM-SRW Document 176 Filed 11/23/20 Page 6 of 6




(Doc. 165 at 2).

       Thus, at this juncture, the Court declines to exclude Berni’s expert testimony. Of

course, the Defendant is free to object if he believes the testimony Berni offers at trial

violates any evidentiary rule.

       Finally, in his reply to the government’s response, Blackmon attaches his own

expert’s opinion contradicting Berni’s cell-site analysis, and a list of three cases from his

expert that he contends supports his motion: United States v. Thornton, 1:13cr466-AT-1

(N.D. Ga. 2014); United States v. Evans, 892 F. Supp. 2d 949 (N.D. Ill. 2012); and State

of Alabama v. Cargill (no citation provided or found). Blackmon’s reliance on these cases

is misplaced. While the courts held Daubert hearings in the federal cases, both courts

declined to exclude the expert witness’ testimony.        As best the Court can discern,

Blackmon’s objections to Berni’s testimony go to the weight of the testimony, and not to

its admissibility. See generally Quiet Technology DC-8, Inc. v. Hurel-Dubois UK Ltd.,

326 F.3d 1333, 1345 (11th Cir. 2003); see also, Frazier, 442 F. Supp. 3d at 1024. Cross-

examination is the appropriate mechanism to attack Berni’s findings and conclusions.

       Accordingly, for the reasons as stated, and for good cause, it is

       ORDERED that Blackmon’s motion for a Daubert hearing and motion in limine to

exclude expert testimony (doc. 162) are DENIED.

       Done this 23rd day of November, 2020.


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE



                                             6
